980 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur D. TINSLEY, Plaintiff-Appellant,v.MOORE BUSINESS FORMS, INC., Defendant-Appellee.
No. 92-1748.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992Decided:  December 2, 1992

Appeal from the United States District Court for the District of South Carolina, at Greenwood.  Henry Michael Herlong, Jr., District Judge.  (CA-91-3344-8-20-K, CA-91-3648-8-20-K, CA-91-3750-8-20-K)
Wilbur D. Tinsley, Appellant Pro Se.
Thomas Allen Bright, Katherine Dudley Helms, Haynsworth, Baldwin, Johnson & Graves, P.C., Greenville, South Carolina, for Appellee.
D.S.C.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Wilbur D. Tinsley appeals the district court's order dismissing some of his claims but allowing others to proceed.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED